Title: From James Madison to Noah Webster, [18 January] 1820
From: Madison, James
To: Webster, Noah


Dear Sir
Montpellier (near Orange Court House Virga.)[ca. 18 January 1820]
In looking over my papers in order to purge, and finally arrange my files, my attention fell on your letter of Aug 20. 1804 in which I was requested to give such information as I could, as to the origin of the change in the Federal Government which took place in 1788. My answer does not appear; the copy of it having been lost, if one was retained as is probable. Will you be so obliging as to enable me to replace it, and to pardon the trouble I am imposing on you? accepting at the same time assurances of my esteem, and of my friendly respects.
James Madison
Where can the pamphlet “Sketches of American policy” be now obtained? also that of Mr. Pelatiah Webster referred to in your letter?
